Leoitabd, J.
The relator, being in custody, prays to be discharged by this court on a writ of habeas corpus, alleging that he has been illegally imprisoned for contempt by the judge of the Superior District Court at the instance of one Charles Lange.
It seems that Lange obtained from the Superior District Court an order of injunction against Roques, alleging that the latter was conducting a private market to plaintiff’s detriment; that such conduct on the part of Lange was illegal and caused plaintiff an irreparable injury. The judge ordered an injunction to issue upon plaintiff’s' giving bond in *888the sum of two thousand dollars. Roques disobeyed the injunction, and was imprisoned in consequence.
The first question that arises is, has this court jurisdiction to grant a habeas corpus in such a case ? Article seventy-four of the constitution of 1868 declares that the Supreme Court shall have appellate jurisdiction only, “ except in the cases hereinafter mentioned.” Article seventy-seven declares that the Supreme Court and each of the judge's thereof shall have power to issue writs of habeas corpus in cases in which they may have appellate jurisdiction. This article of the present constitution is identical with article sixty-seven of the constitution of 1845 and article sixty-nine of the constitution of 1852. In the case of ex parte Mitchell, 1 An. 43, and State ex rel. Cook vs. Keeper of Parish Prison, 15 An. 347, it was decreed, in the language of Yoorhies, J., who delivered the opinion of the court in the latter case, that in matters of habeas corpus the jurisdiction of the Supreme Court is original and not appellate. ' Is the present case one in which we may have appellate jurisdiction? We think it is. The amount involved is. not merely the five hundred dollars damages claimed by plaintiff, but the interest of defendant in his present business, which largely exceeds five hundred dollars, as shown by his answer and affidavit. We therefore have jurisdiction by original proceeding, which the matter before us manifestly is (as no judgment of the lower court is appealed from), to inquire into the rightfulness of Roques’s imprisonment.
It is admitted by counsel for Roques that we can not' afford relief if the lower court had jurisdiction to grant the injunction. The Superior District Court is vested by the statute creating it with power to grant writs of injunction. Article 296 of the Code of Practice declares that “ injunction is a mandate obtained from a court by a plaintiff prohibiting one from doing an act which he contends may be injurious to him or may impair a right which he claims.” Lange swears that Roques is injuring him and impairing his rights. Whether the particular act which causes such injury or impairment is sufficient to authorize an injunction, is for the judge to whom application is made for the order to determine. Whether, also, the injunction in the present instance is well founded or not, is to be determined on the trial thereof in the lower court and afterward on appeal. If the order was improperly granted, Roques will have his remedy for damages on the bond. But he can not disobey the injunction with impunity while it is still in torce. We do not wish to be understood as saying that Roques has no remedy if he has suffered a wrong at the hands of the lower court, but it is manifest that he can not be relieved in the present proceeding.
It is therefore ordered that the rule for a habeas corpus be discharged at th^' costs of the relator, and that he be remanded to prison.